DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Siebel falls in the category of Nonanalogous Art, and that the rejection is improper. Remarks pages 2-6. Examiner respectfully disagrees. 
In response to applicant's argument that Siebel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant argues that the present application relates to informatics and more specifically to a method and system for persisting data. Examiner has reviewed Siebel and respectfully disagrees that Siebel is in a different field of endeavor. Although Siebel relates to Internet-of-Things (IOT), Siebel also discloses big data analytics, data integration, processing, machine learning (paragraph [0002]) and data persistence .
In addition to prong 1 being satisfied. Prong 2 is also considered to be satisfied. Both Applicant’s Specification and Siebel disclose receiving data that may include batch and real time data, and incorporating the data as one to provide integration of data that removes the need of a developer to understand specific data formats, storage details, or the like while still obtaining results of processing. Applicant Specification at paragraph [0037] and Siebel: paragraph [0256].
Therefore, Siebel is considered to be a proper analogous art reference, and the rejection is being maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 9, 11, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govrin et al. (U.S. Publication No. 2003/0084053 A1, hereinafter referred to as “Govrin”) in view of Siebel et al. (U.S. Publication No. 2017/0006135 A1, hereinafter referred to as “Siebel,” which claims priority to U.S.  Provisional Application No. 62/107,262, filed Jan.  23, 2015, and U.S.  Provisional Application No. 62/172,012, filed Jun.  5, 2015).
Regarding claim 1, Govrin discloses a method for persisting data on a computer system, the method comprising: (e.g., abstract and paragraphs [0010] and [0045])
periodically extracting batch data from at least one primary data source; (loaders load static data from external sources such as relational databases and flat files on request. Batch data sources are read by the loader component, which processes SQL queries over the databases.)(e.g., paragraphs [0073] and [0112]-[0115])
transforming the batch data; (parameters and dimensions are updated behind the scenes and can be updated in either batch or online procedures.)(e.g., paragraphs [0074]-[0077] and [0154])
loading the batch data into a database; (filtered data is subsequently routed to the MDPDS. THE MDPDS component (multi-dimensional parametric data structure) is designed 
continuously receiving real-time data from at least one secondary data source; (listeners capture messages and transform them into discrete data elements in real-time. Online data sources are processed by the listener, which is an active component that streams received messages from the queue into the system)(e.g., paragraphs [0073] and [0112]-[0115])
indexing the received real-time data to generate an index; (hierarchic hash indexed tables – real-time data is indexed to generate an index)(e.g., paragraphs [0076]-[0080] and [0136]-[0141])
generating business intelligence reports from both the real-time data in the index and the batch data in the database. (active intelligence platform generates business intelligence reports from both the batch data and the real-time data)(e.g., figure 3 and paragraphs [0093], [0097] and [0127]).
However, Govrin does not appear to specifically disclose storing the real-time data by key-value in a distributed key-value store for subsequent integration into the database; and 
On the other hand, Siebel, which relates enterprise internet-of-things application development platform (title), does disclose storing the real-time data by key-value in a distributed key-value store for subsequent integration into the database; (a distributed queue is used to ensure guaranteed message receipt and persistence to a distributed key-value data store for subsequent processing by the meter data management and analytics systems; data are analyzed in real-time to detect meter and grid events.)(e.g., paragraphs [0311], [0332], [0358], [0404] and [0405]).
Id. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the storing the real-time data by key-value in a distributed key-value store for subsequent integration into the database as disclosed in Siebel to Govrin to provide for the enhanced abilities of reliability and scalability for the data in Govrin.

Regarding claim 2, Govrin in view of Siebel discloses the method of claim 1. Govrin further discloses further comprising storing the extracted batch data in an interim data store. (MDPDS – data is stored and routed to enable later analysis and rules detection.)(e.g., figure 3 and paragraphs [0067], [0075] and [0077]).

wherein transforming the batch data comprises at least one of discarding certain data, translating the data to account for differences in a representation of the data, determining the age of the data, sorting the data, joining the data where the data is from multiple sources, and aggregating the data. (transforming the batch data includes filtering out data, joins, and other transforms)(e.g., paragraphs [0066], [0075], [0104] and claim 16). 

Regarding claim 5, Govrin in view of Siebel discloses the method of claim 1. Govrin further discloses wherein the at least one primary data source does not publish or push the data immediately. (static data from batch data sources.)(e.g., paragraphs [0006], [0073] and [0110] and claims 2 and 7)

Regarding claim 6, Govrin in view of Siebel discloses the method of claim 1. Govrin further discloses further comprising analyzing the data in the database for generating the business intelligence reports, the analyzing comprising at least one of statistical analysis, machine learning techniques, and data mining. (analytical models (a combination of rules with statistical functions))(e.g., paragraphs [0005] and [0020]).

Regarding claim 8, Govrin in view of Siebel discloses the method of claim 1. Govrin further discloses wherein the real-time data is acquired via at least one of REST requests and a user datagram protocol. (listeners capture messages, such as email, chat, instant messaging, online transactions and other data streams)(e.g., paragraph [0073]).

wherein the real-time data is pushed onto a distributed message queue system. (dynamic data sources, like queues (such as MSMQ), which are fed on-line by the external systems, are processed by the listener. The listener is an active component that receives messages from the queue, and streams the messages into the system.)(e.g., paragraphs [0110] and [0115]).

Regarding claim 11, Govrin discloses a system for persisting data comprising one or more processors and a data storage, the one or more processors configured to execute, or direct to be executed: (e.g., abstract and paragraphs [0010] and [0045])
an extract-transform-load module to: periodically extract batch data from at least one primary data source; (loaders load static data from external sources such as relational databases and flat files on request. Batch data sources are read by the loader component, which processes SQL queries over the databases.)(e.g., paragraphs [0073] and [0112]-[0115])
transform the batch data; and (parameters and dimensions are updated behind the scenes and can be updated in either batch or online procedures.)(e.g., paragraphs [0074]-[0077] and [0154])
load the batch data into a database; (filtered data is subsequently routed to the MDPDS. THE MDPDS component (multi-dimensional parametric data structure) is designed and optimized to hold the minimal set of data. Data repository is a data structure designed to meet the application needs)(e.g., paragraphs [0075], [0077] and [0082])
a real-time distributed processing module to: continuously receive real-time data from at least one secondary data source; and (listeners capture messages and transform them 
index the received real-time data to generate an index; (hierarchic hash indexed tables – real-time data is indexed to generate an index)(e.g., paragraphs [0076]-[0080] and [0136]-[0141])
at least one business intelligence tool to generate business intelligence reports from both the real-time data in the index and the batch data in the database. (active intelligence platform generates business intelligence reports from both the batch data and the real-time data)(e.g., figure 3 and paragraphs [0093], [0097] and [0127]).
However, Govrin does not appear to specifically disclose store the real-time data by key-value in a distributed key-value store for subsequent integration into the database; and 
On the other hand, Siebel, which relates enterprise internet-of-things application development platform (title), does disclose store the real-time data by key-value in a distributed key-value store for subsequent integration into the database; (a distributed queue is used to ensure guaranteed message receipt and persistence to a distributed key-value data store for subsequent processing by the meter data management and analytics systems; data are analyzed in real-time to detect meter and grid events.)(e.g., paragraphs [0311], [0332], [0358], [0404] and [0405]).
It would have been obvious to combine Siebel with Govrin for the same reasons as set forth in claim 1, above.
Claims 12, 14-16, 18 and 19 have substantially similar limitations as stated in claims 2, 4-6, 8 and 9, respectively; therefore, they are rejected under the same subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govrin in view of Siebel and in further view of Ricardo Jorge Santos et al. (“Real-Time Data Warehouse Loading Methodology", Proceedings of the 2008 international symposium on Database engineering & applications IDEAS '08, Pages 49-58, 10-12 September 2008 (10-09-2008), cited on Applicant’s IDS of October 17, 2019, hereinafter referred to as “Santos”).
Regarding claim 3, Govrin in view of Siebel discloses the method of claim 1. Although Siebel discloses that the data is transformed by the data integrator (e.g., paragraphs [0565]-[0566]), neither reference appears to specifically disclose wherein transforming the batch data comprises transforming the batch data into a format specified by a data schema. 
On the other hand, Santos, which relates to how to adapt data warehouse schemas and user-end OLAP queries for efficiently supporting real-time data integration by using table structure replication and query predicate restrictions for selecting data, to enable continuously loading data in the data warehouse with minimum impact in query execution time (abstract), does disclose wherein transforming the batch data comprises transforming the batch data into a format specified by a data schema. (batch data is transformed into a format specified by a data schema.)(e.g., Abstract on page 50, third paragraph and page 52, subsection “4.1 Adapting the Data Warehouse Schema, figures 2-3)
It would have been obvious to combine Siebel with Govrin for the same reasons as set forth in claim 1, above. Govrin discloses a system and method for collecting, filtering, analyzing, distributing and effectively distributing large quantities of data in “real time,” based on user defined analytical models. Govrin discloses analyzing both historic and real-time data stemming from operational activity, by interfacing with internal data repositories, external data sources, and real time operational systems in order to create an Active Intelligence Platform which is a 

Regarding claim 7, Govrin in view of Siebel discloses the method of claim 1. However, Although Siebel discloses that the data is reconciled and data resolution of validation errors (e.g., paragraphs [0151], [0484], [0487] and [0570]), neither reference appears to specifically disclose further comprising periodically reconciling the real-time data against the batch data. 
On the other hand, Santos, which relates to how to adapt data warehouse schemas and user-end OLAP queries for efficiently supporting real-time data integration by using table structure replication and query predicate restrictions for selecting data, to enable continuously loading data in the data warehouse with minimum impact in query execution time (abstract), does disclose further comprising periodically reconciling the real-time data against the batch data. (batch data is transformed into a format specified by a data schema.)(e.g., page 54, subsection “4.4 Packing and Reoptimizing the Data Warehouse”)
It would have been obvious to combine Santos with Govrin and Siebel for the same reasons as set forth in claim 3, above. Furthermore, Govrin does not appear to specifically 
Claims 13 and17 and have substantially similar limitations as stated in claims 3 and 7, respectively; therefore, they are rejected under the same subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165